                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                    AT COVINGTON

CIVIL ACTION NO. 18-196-DLB-CJS

VALARIE KOPP                                                                            PLAINTIFF


v.                        MEMORANDUM OPINION AND ORDER


DELTA AIRLINES, INC., et al.                                                         DEFENDANT

                          * *    * *   * *    * *       * *   * *   * *   * *

       Arising from Plaintiff Valarie Kopp tripping while on a Delta flight that departed from

the Cincinnati Airport on April 20, 2017, (Doc. # 1-2 at 3–7), this matter is before the Court

on Defendant Delta Airlines, Inc.’s Motion for Summary Judgment (Doc. # 17). The

Motion has been fully briefed and is now ripe for the Court’s review. (Docs. # 18 and 19).

For the reasons set forth herein, the Motion is granted, and this matter is finally

dismissed.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       On April 20, 2017, Plaintiff Valarie Kopp was flying from the Cincinnati Airport

(“CVG”) to Los Angeles, California (“LAX”) on a Delta Airlines, Inc. (“Delta”) flight. (Doc.

# 1-2 at 4). During the flight, Kopp got out of her seat to stretch in the aisle. Id.; see also

(Doc. # 17-5 at 11–12). At the same time, Kopp alleges that a flight attendant1 “came

rushing down the aisle . . . at a high rate of speed.” (Doc. # 1-2 at 4); see also (Doc. # 17-



1        The identity of the flight attendant was unknown at the time of filing, see (Doc. # 1-2 at 3)
(identifying the flight attendant as “Jane Doe”), but she was later identified as Christine Padin, see
generally (Doc. # 17-3) (deposition of Christine Padin). Padin was the flight attendant responsible
for servicing the first-class section on the at-issue flight. Id. at 10–11.

                                                    1
5) (testifying that “the stewardess started from the back and started running down the

aisleway”). She later admitted, however, that the flight attendant was merely “walking

fast” and not “running.” (Doc. # 17-5 at 11) (deposition of Valarie Kopp).

       Kopp claims that “[i]n order to avoid colliding” with the flight attendant she “stepped

into a row of seats, and in doing so, twisted her knee, causing serious injury and requiring

serious surgical intervention to repair the damage.” (Doc. # 1-2 at 4). Specifically, Kopp

explained that her “left foot touched the floor brace of the seat in front of [her], causing

[her] knee to twist outward and [she] fell into the seat.” Id. at 17; see also (Doc. # 17-5 at

11) (“I went to step into our row of seats and my foot caught on the frame of the seat in

front of me and I fell, but my foot and my knee stayed on the opposite side of the frame.”).

Kopp alleges that because the flight attendant “rushed down the airplane [aisleway],”

Kopp “rush[ed to get] out of the way” and had to “jump into a row of seats . . . for fear of

being run over.” (Doc. # 1-2 at 5–6). At no time, however, did the flight attendant make

physical contact with Valarie Kopp.2 (Doc. # 17-5 at 11, 41) (descriptions by Valarie Kopp

of the incident during her deposition and in an email to a Delta representative sent shortly

after the incident). Additionally, Kopp admitted that there was nothing under the seat that

she would have tripped on, (Doc. # 17-5 at 11, 15–16), and both Kopp and her husband

admitted that there was nothing apparently defective or wrong with the seat upon which

she tripped, (Doc. # 17-4 at 12:5-7) (Plaintiff’s husband testifying that he does not recall

“ever see[ing] anything that [he] would consider defective”); (Doc. # 17-5 at 15).




2        During her deposition, the flight attendant testified that she did not recall anything about
the flight during which Kopp alleges she sustained her injury. (Doc. # 17-3 at 8–9) (testifying that
she did not remember the flight from CVG to LAX on April 20, 2017, did not recognize Ms. Kopp,
and did not recall Ms. Kopp falling).

                                                 2
       Kopp brought claims of negligence against both Delta and the flight attendant.

(Doc. # 1-2 at 5–6). She alleges in the Complaint that Delta is vicariously liable for the

negligence of the flight attendant because the flight attendant was acting within her scope

of employment “when she negligently ran down the [aisleway] and caused Plaintiff to

injure her knee.” Id. at 5. Kopp requests compensatory and special damages, pre-

judgment interest, costs, fees, and any other relief the Court finds to be equitable. Id. at

7.

       Kopp originally filed her action in Boone County Circuit Court. (Docs. # 1 at 1 and

1-2 at 3). After removal to federal court, Delta moved for summary judgment. (Doc. #

17). The Motion has been fully briefed, (Docs. # 18 and 19), and is now ripe for the

Court’s review.

II.    ANALYSIS

       A.     Standard of Review

       Summary judgment may be granted if the moving party “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(a). Material facts are those that “might affect the outcome of

the suit under governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

“Once the moving party has met the initial burden of showing the absence of a genuine

dispute of material fact, the non-moving party must then ‘come forward with specific facts

showing that there is a genuine issue for trial.’” Baker v. City of Trenton, 936 F.3d 523,

529 (6th Cir. 2019) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986)). “The mere existence of a scintilla of evidence in support of the plaintiff’s

position will be insufficient,” Anderson, 477 U.S. at 252, and the plaintiff must “do more



                                              3
than simply show that there is some metaphysical doubt as to the material facts,”

Matsushita Elec. Indus. Co. 475 U.S. at 587. It is up to the Court to determine, while

viewing the evidence in the light most favorable to the non-moving party and drawing

inferences in that party’s favor, id. (citing Smith Wholesale Co. v. R.J. Reynolds Tobacco

Co., 477 F.3d 854, 861 (6th Cir. 2007)), “whether reasonable jurors could find by a

preponderance of the evidence that the [non-moving party] is entitled to a verdict,” id.

(alteration in original) (quoting Anderson, 477 U.S. at 248).

       In considering whether there are genuine issues of material fact, a court may

consider “materials in the records including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

or other materials.” FED. R. CIV. P. 56(c). Parties may not rely, however, on “the mere

pleadings themselves.” Thomas v. City of Alliance, 52 F.3d 326, at *2 (6th Cir.1995)

(unpublished table decision) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)).

       B.      Negligence

       In support of its Motion for Summary Judgment, Delta argues that it and its flight

attendant were not negligent as a matter of law.3 See (Doc. # 17-1). Specifically, Delta

claims that while it has a duty to protect its passengers, it did not have a duty to prevent




3       Plaintiff brings a negligence claim against Delta under a theory of vicarious liability. (Doc.
# 1-2 at 5). Under such a theory, Delta would be liable for torts caused by the flight attendant
while “acting on behalf of and pursuant to the authority of [Delta].” Williams v. Ky. Dep’t of Educ.,
113 S.W.3d 145, 151 (Ky. 2003). There is no doubt that the flight attendant was acting on behalf
of Delta when the alleged incident occurred. Accordingly, in determining whether summary
judgment shall be granted in favor of Delta, the Court must determine whether the flight attendant
was negligent. Id. If the Court finds that the flight attendant was not negligent as a matter of law,
summary judgment will be granted in favor of both the flight attendant and Delta; conversely, if
there is a genuine issue of material fact as to whether the flight attendant was negligent, Delta’s
summary-judgment motion must be denied.


                                                  4
this accident. Id. at 6–7. Additionally, Delta argues that the actions of the flight attendant

were not “negligent or [ ] the proximate cause of [Kopp’s] injury.” Id. at 7. In sum, Delta

does not appear to dispute Kopp’s injury; rather, Delta disputes Kopp’s allegation that the

facts are sufficient to show that the flight attendant and, by extension, Delta were

negligent. See generally (Docs. # 17 and 19). Predictably, Plaintiff takes the opposite

position, arguing that Delta had a duty “to its passengers to keep them safe while they

are aboard a Delta flight.” (Doc. # 18). Kopp seems to suggest that there is a material

issue of fact as to whether the flight attendant’s movement in the aisle was a breach of

that duty, and therefore the case must go to a jury.4 Id. at 6.

       To make out a claim for negligence in Kentucky,5 a Plaintiff must prove four

elements: “(1) the defendant owed the plaintiff a duty of care; (2) the defendant breached



4       While she admits that she caught her foot on the seat in front of her, (Docs. # 1-2 at 17
and 17-5 at 11), Kopp does not suggest that Delta was negligent in how it designed the plane or
seats. In other words, she has not framed this as a premises-liability case. Rather, Kopp frames
this as a standard negligence case, arguing that the flight attendant’s action—walking quickly
down aisle of the plane—was negligent.
5       Neither party disputes that Kentucky law applies, see (Docs. # 17-1 at 18), and the Court
agrees that application of Kentucky law is appropriate given the circumstances. A court sitting in
diversity must apply the substantive law of the state in which it is sitting, see Hanna v. Plumer,
380 U.S. 460, 465–66 (1965) (explaining Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938)),
including its choice-of-law rules, Phelps v. McClellan, 30 F.3d 658, 661 (6th Cir. 1994). Kentucky
applies its own law in tort cases if there are any significant contacts with Kentucky. Brewster v.
Colgate-Palmolive Co., 279 S.W.3d 142, 145 n.8 (Ky. 2009); Saleba v. Schrand, 300 S.W.3d 177,
181 (Ky. 2009); Foster v. Leggett, 484 S.W.2d 827, 829 (Ky. 1972) (finding that “if there are
significant contacts—not necessarily the most significant contacts—with Kentucky, the Kentucky
law should be applied”).
        Underlying this choice-of-law approach for torts is the fact “that ‘Kentucky’s tort . . . laws
are intended to protect Kentucky residents and provide compensation when they are the injured
party.’” Hoagland v. Ford Motor Co., No. Civ.A. 06-615-C, 2007 WL 2789768, at *4 (W.D. Ky.
Sept. 21, 2007) (quoting Custom Prods., Inc. v. Fluor Daniel Can., Inc., 262 F. Supp. 2d 767, 773.
(W.D. Ky. 2003)). Here, the injured party is from Kentucky, the flight originated in Kentucky, and
the subsequent medical treatment was in Kentucky. (Doc. # 1-2 at 3–4, 13–14). The Court finds
these contacts to be significant, so Kentucky law applies. See Warndorf v. Otis Elevator Co., No.
2:17-cv-159-DLB-CJS, 2019 WL 137585, at *2 (“The tort claims alleged here were committed
against [a] Kentucky resident[], which gives the claims ‘significant contacts’ with Kentucky.”

                                                  5
that duty of care; (3) a causal connection between the defendant’s conduct and the

plaintiff[’]s damages; and (4) damages.” Gonzalez v. Johnson, 581 S.W.3d 529, 532 (Ky.

2019) (citing Patton v. Bickford, 529 S.W.3d 717, 729 (Ky. 2016)). In order to prove

causation—the third element—the plaintiff must show both but-for and proximate

causation. Patton, 529 S.W.3d at 730.

              1.     Duty

       Whether the defendant owes a duty to the plaintiff is a legal issue reserved to the

Court, Patton, 529 S.W.3d at 792, because “[w]hen a court resolves a question of duty it

is essentially making a policy determination,” Ostendorf v. Clark Equip. Co., 122 S.W.3d

530, 533 (Ky. 2003) (quoting Mullins v. Commonwealth Life Ins. Co., 839 S.W.2d, 245,

248 (Ky. 1992)). “If no duty is owed by the defendant to the plaintiff, there can be no

breach thereof and therefore no actionable negligence.” Ashcraft v. People’s Liberty

Bank & Tr. Co., 724 S.W.2d 228, 229 (Ky. Ct. App. 1986).

       In Kentucky there is a universal duty; “every person owes a duty to every other

person to exercise ordinary care in his activities to prevent foreseeable injury.” Kendall

v. Godbey, 537 S.W.3d 326, 331 (Ky. App. 2017) (quoting Lee v. Farmer’s Rural Elec.

Co-Op Corp., 245 S.W.3d 209, 212 (Ky. App. 2007)). Some people and entities, however,

owe higher duties.

       “Kentucky has long recognized the common carrier standard of care. A
       common carrier of passengers owes those passengers the highest degree
       of care in transporting them to protect them from ‘dangers that foresight can
       anticipate and to exercise the utmost skill, diligence and foresight for [their]
       safety, consistent with the practical operation of its [vehicle].’”




(quoting Aces High Coal Sales, Inc. v. Cmty. Tr. & Bank of W. Ga., No. 2:15-cv-161-DLB-HAI,
2017 WL 3122661, at *12 (E.D. Ky. July 21, 2017)).

                                              6
Kendall, 537 S.W.3d at 332 (quoting Wise v. Fannin, 207 S.W.2d 764, 765 (Ky. 1948));

see also Donahoo v. CSX Transp. Inc., No. 4:12-cv-104-JHM-HBB, 2013 WL 1966249,

at *3 (W.D. Ky. May 10, 2013) (“[D]uty of a common carrier to its passengers is to exercise

the highest degree of care.” (quoting Cody v. Nortof, 267 S.W.2d 403, 406 (Ky. 1954)).

The highest degree of care “means the utmost care exercised by prudent and skillful

persons in the operation of the conveyance.” Kendall, 537 S.W.3d at 333 (quoting

Shelton Taxi Co. v. Bowling, 51 S.W.2d 468, 470 (Ky. 1932)).

       However, a common carrier6—like an airline—is not strictly liable for any injury to

a passenger during transportation. Id. Both parties acknowledge as much. (Docs. # 17-

1 at 6 and 18 at 5). “Although a carrier must exercise the highest degree of care for its

passengers, it is not an insurer of their safety.” Kendall, 537 S.W.3d at 332 (quoting

Fisher v. Louisville Transit Co., 303 S.W.2d 272, 273 (Ky. 1957)). A carrier’s “duty is

limited to the natural and probable. [The carrier] is not bound to anticipate nor take

precautions against the unforeseeable in the normal course of events.” Wise, 207 S.W.2d

at 765 (quoting Howard v. Fowler, 207 S.W.2d 559, 562 (Ky. 1947)). In effect, a common

carrier’s duty, while high, is limited to that which is foreseeable in the normal course of

operations. Id. Additionally, general principles of negligence law require that a foreseen

risk must “be unreasonable before the defendant may be held liable for creating the risk.”

Pathways, Inc. v. Hammons, 113 S.W.3d 85, 91 (Ky. 2003) (citing RESTATEMENT (SECOND)

OF TORTS   § 291 (AM. LAW INST. 1965)).



6      “A commercial enterprise that holds itself out to the public as offering to transport freight
or passengers. A common carrier is generally required by law to transport freight or passengers
without refusal if the approved fare or charge is paid.” Common Carrier, BLACK’S LAW DICTIONARY
(11th ed. 2019).


                                                 7
       The limit of a common carrier’s liability under Kentucky law is best illustrated by

the Fisher case. In that case, an adult passenger on a bus “received a broken arm when

his elbow, which he had extended out an open window of the bus, struck a utility pole as

the bus pulled away from the curb after . . . discharg[ing] passengers.” Fisher, 303 S.W.2d

at 272. The Kentucky Court of Appeals7 found that the driver was not negligent because

the driver had no knowledge that the passenger’s arm was protruding out the window; the

court declined to consider if the driver should have known that the passenger’s arm was

at risk of injury as it would “impose a duty on the bus driver to keep a constant, watchful

eye over his passengers.” Id. Such an extensive duty was found to be “not . . . sensible”

as it “would impose a well-nigh impossible task on the driver of a bus in a modern urban

occupation” who is working to “collect fairs, make change, take on and let off passengers,

and [ ] operate the bus safely on a busy thoroughfare.” Id. That court highlighted that in

such a case “which involves an able-bodied adult passenger” there was “insufficient

evidence of negligence on the part of [the bus company] to justify submission of the case

to a jury.” Id. In effect, Fisher can be read to find that the duty of a common carrier does

not include closely watching every move of able-bodied passengers in an attempt to

prevent injury because such a duty would be near impossible while carrying out the other

tasks necessary to complete carriage.

       Here, it is undisputed that Delta, as a common carrier, and its employees owed

Plaintiff Kopp, as a passenger, “the highest degree of care” in transporting her. Kendall,

537 S.W.3d at 332. Delta is not, however, liable for any injury Kopp might have received



7      Before 1976, the Kentucky Court of Appeals was the highest state court in Kentucky. THE
BLUEBOOK: A UNIFORM SYSTEM OF CITATION 265 tbl. T.1 (Columbia Law Review Ass’n et al. eds.,
20th ed. 2015).

                                              8
during the flight. Id. at 333; see also Fisher, 303 S.W.3d at 273. The duty is limited to

that which may have been foreseeable in the normal course of operations. Kendall, 537

S.W.3d at 332; Wise, 207 S.W.2d at 765. Delta’s duty does not extend to preventing

passengers from tripping over themselves. Specifically, Delta flight attendants do not

have a duty to diligently monitor every able-bodied passenger on the plane to ensure

passengers do not trip getting in and out of their seats; such a duty would be a “well-nigh

impossible task” on top of the other duties flight attendants carry out to during a flight,

including critical tasks which ensure the safety of the passengers. Fisher, 303 S.W.3d at

273; see also (Doc. # 17-3 at 6:5-21, 9:7-21) (flight attendant Christine Padin describing

the training and duties of a Delta flight attendant).

       While it is logically foreseeable that there is a risk that a passenger could trip while

moving out of the aisle, whether to allow a flight attendant or someone else to pass, the

Court finds that it is not unreasonable for a flight attendant to create that risk by walking

down a plane’s aisle. An alternative finding would be absurd given the many duties—

including safety and security responsibilities which may be critical and time sensitive—

that flight attendants undertake. In fact, extending a common carrier’s duty to cover this

scenario would make Delta an “insurer of [passenger] safety,” which is a standard beyond

“the highest degree of care for [ ] passengers”; it is clear that Kentucky law does not intend

the duty of common carries to extend this far. Kendall, 537 S.W.3d at 332 (quoting Fisher

303 S.W.2d at 273). As Delta and the flight attendant did not have a duty to prevent the

injury Plaintiff suffered, summary judgment is appropriate on the negligence claim brought

against Delta. See Ashcraft, 724 S.W.2d at 229.




                                              9
               2.      Breach

       Even if a Kentucky court were to find that the common carrier duty covered this

scenario, no reasonable jury could find that the flight attendant in this case breached her

duty of care. “Whether a standard of care is met, generally, is a fact intensive inquiry and

is ‘grounded in common sense and conduct acceptable to the particular community.’”

Veloudis v. Wal-Mart Stores East, Ltd. P’ship, No. 2016-CA-000207-MR, 2017 WL

3499927, at *6 (Ky. App. July 28, 2017) (quoting Shelton, 413 S.W.3d at 913–14).

Accordingly, a jury ordinarily determines whether a defendant has breached a duty of

care. Patton, 529 S.W.3d at 729. This is not the case, however, when, viewing the

evidence in the light most favorable to the non-moving party, “reasonable minds cannot

differ or it would be unreasonable for a jury to find breach.” Veloudis, 2017 WL 3499927,

at *6 (quoting Shelton, 413 S.W.3d at 916); see also A.A. By & Through Lewis v. Shutts,

516 S.W.3d 343, 350 (Ky. App. 2017) (quoting Shelton, 413 S.W.3d at 916). In such a

case, summary judgment may still be granted.

       Here, there is no dispute of fact as to the events that led to Kopp’s injury.8 Kopp

moved from the aisle into her seat after seeing a flight attendant walking down the aisle


8        Delta’s briefs do not appear to dispute what happened on the flight from CVG to LAX. See
(Docs. # 17 and 19). Rather, they merely point out that Plaintiff mischaracterized the flight
attendant’s speed of travel in the Complaint, as she later admitted under oath at her deposition
that the flight attendant was walking rather than running. (Docs # 17-1 at 7–8, 19 at 2). Plaintiff
repeated the same mischaracterization in her interrogatories. (Doc. # 1-2 at 17) (“I was standing
in the aisle stretching and attendant came running from back of Plane to front . . . .). Specifically,
during her sworn deposition, Plaintiff, in explaining what happened said, “the stewardess started
from the back and started running down the aisleway.” (Doc. # 17-5 at 11). Several questions
later, the attorney for Delta specifically asked: “And you say she was running or was she walking
fast?” Id. Plaintiff then admitted that the flight attendant was “[w]alking fast.” Id.
         Admissions by a nonmoving party during a deposition can eliminate any dispute about a
material fact. See Anderson v. Cash, 70 F. App’x 251, 253 (6th Cir. 2003) (Plaintiff admitted
during his deposition “that he posed an immediate threat to the safety of the officer or others, and
that he was actively resisting arrest or attempting to evade arrest by flight . . . [so] there exists no
genuine issue of material fact with regard to [Plaintiff’s] excessive force claim and the district court

                                                  10
toward her. (Doc. # 17-5 at 11, 14). (descriptions by Valarie Kopp of the incident during

her deposition and in an email to a Delta representative). As she attempted to get back

into her seat, Kopp tripped on the frame of the seat in front of her. Id. The flight attendant

never made any type of physical contact with Kopp. Id.

       This a commonsense case; no reasonable jury could find that the flight attendant

in this case breached her duty of care by walking—even walking quickly—up the aisle of

the airplane during a flight. In fact, moving throughout the cabin to ensure safety and

provide services to passengers is precisely the role of a flight attendant. See (Doc. # 17-

3 at 6:5-21, 9:7-21) (deposition of Christine Padin). At times, flight attendants may even

need to walk quickly in order to carry out essential tasks. There is no evidence in this

case that the flight attendant was traversing the plane in a way that was unreasonable or

unexpected of a flight attendant. Additionally, there is no evidence that the flight attendant

would not have stopped to allow Kopp to get into her seat. Perhaps if the flight attendant

had made physical contact with Kopp or was pushing a heavy cart down the aisle without

warning passengers to move their elbows out of the way, the situation would be different.

That is not the case here, however. The flight attendant’s actions did not breach her duty

of care to the passengers on the plane.




properly granted summary judgment in favor of [Defendant].”); see also Williams v. Owensboro
Bd. of Educ., No. 4:07-cv-149, 2009 WL 3210649, at *2 (W.D. Ky. Sept. 30, 2009) (finding no
genuine issue of material fact that “Plaintiff’s position could be combined with other positions, and
could therefore be eliminated” after Plaintiff admitted during her deposition that “she is aware of
[her] position being combined with additional positions or duties at other schools in Kentucky.”).
The Court does the same here and finds that Kopp’s admission that the flight attendant was
merely “walking fast” and not “running,” (Doc. # 17-5 at 11), eliminates any dispute as to how
quickly the flight attendant was traveling, so there is no genuine issue of material fact that would
preclude the entry of summary judgment, FED. R. CIV. P. 56(a).

                                                 11
       In fact, Plaintiff has not even put forth an argument as to how the flight attendant’s

actions were a breach of her duty or pointed to any specific facts which would allow a jury

to find in her favor. Rather, Kopp just makes the conclusory assertion that “by running up

the aisle,” a mischaracterization of the events, (Doc. # 17-5 at 11), “[the flight attendant]

was careless and caused the whole thing.” (Doc. # 18 at 6). She later repeats the same

conclusory assertion that “the flight attendant was clearly negligent when she ran down

the aisleway of the plane.” Id. Aside from continuing to allege that the flight attendant

was running, after previously admitting that she was merely walking quickly, (Doc. # 17-

5 at 11), Kopp has failed to explain how walking quickly breaches a flight attendant’s duty

of care towards passengers. See generally (Doc. # 18). It would be unreasonable for a

jury to find the flight attendant breached her duty of care. Accordingly, the issue of breach

is not appropriate for a jury, Veloudis, 2017 WL 3499927, at *6, and summary judgment

must be granted in favor of Delta.

III.   CONCLUSION

       Unfortunately for Plaintiff, saying someone acted negligently simply does not make

it so. As Delta did not have a duty to prevent this type of injury, and even if it did the flight

attendant did not breach that duty, the flight attendant was not negligent as a matter of

law. Thus, Delta cannot be found liable for negligence under a theory of vicarious liability,

Williams, 113 S.W.3d at 151, and summary judgment must be granted in Delta’s favor.

       Additionally, this Court has the ability to grant summary judgment sua sponte.

Shelby Cty. Health Care Corp. v. S. Council of Indus. Workers Health & Welfare Tr. Fund,

203 F.3d 926, 931 (6th Cir. 2000). “[A] district court may enter summary judgment sua

sponte in certain limited circumstances, ‘so long as the losing party was on notice that [it]



                                               12
had to come forward with all of [its] evidence,’” id. (quoting Salepour v. Univ. of Tenn.,

159 F.3d 199, 203 (6th Cir. 1998)), and had a “reasonable opportunity to respond to all

the issues to be considered by the court,” id. (quoting Employers Ins. of Wausau v.

Petroleum Specialties, Inc., 69 F.3d 98, 105 (6th Cir. 1995)). See also FED. R. CIV. P.

56(f). Here, the Motion for Summary Judgment by Delta raised the same issue that would

have been raised had a similar motion been filed by the flight attendant—whether there

was any issue of material fact that would preclude finding that the flight attendant was not

negligent as a matter of law. Thus, Kopp had an opportunity to respond to the issues that

would have been raised had the unnamed flight attendant also moved for summary

judgment. Accordingly, the Court will sua sponte grant summary judgment in favor of the

unnamed flight attendant for the reasons articulated above.

       For the reasons set forth herein,

       IT IS ORDERED as follows:

       (1)    Delta’s Motion for Summary Judgment (Doc. # 17) is GRANTED;

       (2)    Summary Judgment in favor of Jane Doe, Unknown Flight Attendant is

GRANTED sua sponte;

       (3)    This action is DISMISSED and STRICKEN from the Court’s active docket;

and

       (4)    A corresponding Judgment will be entered contemporaneously herewith.

       This 26th day of December, 2019.




                                            13
